Citation Nr: 1307794	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-42 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disabilities.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1973 to May 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's notice of disagreement with the rating decision was received in June 2010, and the RO issued a statement of the case in September 2010.  The Veteran perfected his appeal to the Board with the filing of a substantive appeal in September 2010.  

The claim of service connection for a back disability was previously denied by the RO in rating decision in September 2006, which became final.  Although the RO in the September 2006 rating decision declared that the claim was reopened, and proceeded to deny the claim on the merits, the Board must independently consider the question of whether new and material evidence has been presented to reopen the claim, because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The claim has been styled accordingly.

The reopened claims of service connection for a back disability, asthma, bilateral knee disabilities, a left hip disability, and a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  In a rating decision in September 2006, the RO denied the claims of service connection for disabilities of the back, left hip, left leg, asthma, and bilateral knee disabilities; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in September 2006, the Veteran did not appeal the rating decision, nor was new and material evidence received within one year.

2.  The additional evidence presented since the rating decision in September 2006 by the RO, which denied the Veteran's claim of service connection for a back disability, relates to an unestablished fact necessary to substantiate the claim of service connection.  

3.  The additional evidence presented since the rating decision in September 2006 by the RO, which denied the Veteran's claim of service connection for a left hip disability, relates to an unestablished fact necessary to substantiate the claim of service connection.  

4.  The additional evidence presented since the rating decision in September 2006 by the RO, which denied the Veteran's claim of service connection for a left leg disability, relates to an unestablished fact necessary to substantiate the claim of service connection.  

5.  The additional evidence presented since the rating decision in September 2006 by the RO, which denied the Veteran's application to reopen a previously denied claim of service connection for asthma, relates to an unestablished fact necessary to substantiate the claim of service connection.  

6.  The additional evidence presented since the rating decision in September 2006 by the RO, which denied the Veteran's application to reopen a previously denied claim of service connection for bilateral knee disabilities, relates to an unestablished fact necessary to substantiate the claim of service connection.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has been received to reopen the claim of service connection for a left hip disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has been received to reopen the claim of service connection for a left leg disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

4.  New and material evidence has been received to reopen the claim of service connection for asthma.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

5.  New and material evidence has been received to reopen the claim of service connection for bilateral knee disabilities.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  No discussion of VCAA compliance is necessary at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand section of this decision.

II.  Procedural History and Evidence Previously Considered

In a rating decision in September 2006, the RO denied service connection for a back disability, a left hip disability, a left leg disability, asthma, and bilateral knee disabilities.  Regarding the back disability, the RO stated that although there was a record of treatment in service for low back pain, there was no permanent residual or chronic disability shown by the service treatment records or demonstrated by the evidence following service.  Regarding the left hip and left leg disabilities, the RO stated that service treatment records were completely silent with regard to any complaints, treatment, or diagnosis of any condition, and the post-service records were completely silent with regard to any finding of a current chronic condition.  Regarding asthma and bilateral knee disabilities, the RO stated that new and material evidence had not been received to reopen the claims, which were previously denied in a June 1997 rating decision.  On that earlier rating decision, the RO found that a chronic respiratory condition was never diagnosed during service or after service up until 1996, and that a chronic knee problem was not shown in the service treatment records nor was a knee disability continuously treated since discharge from service.  In other words, the asthma and bilateral knee disability claims were originally denied on the basis that the conditions did not have onset in service and were not aggravated or caused by service. 

In a letter, dated in September 2006, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the September 2006 rating decision became final by operation of law, except the claims may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence of record at the time of the last final rating decision in September 2006 consisted of service records, VA records, and statements of the Veteran and his mother. 

The service records showed the Veteran served in the Army from May 1973 to May 1977.  At the time of the enlistment physical examination in May 1973, he was clinically normal except for a notation of mild scoliosis, asymptomatic.  Thereafter, on several occasions he was treated for chest colds, congestion, and coughing.  There was a diagnosis of bronchitis in November 1974, but at no time was there a diagnosis of asthma.  In September 1973, the Veteran was seen with a pulled muscle in the back.  In October 1973, he complained of low back pain for three days.  In January 1974, he was seen at an aid station with an injury to the left knee and referred to the troop medical clinic.  A clinic entry in January 1974 indicated that he hurt his left leg while in the field.  There was a contusion on the left calf, and X-rays showed no fracture.  The impression was contusion of the left calf.  In February 1974, he complained of a left hip injury from falling down steps.  There was tenderness in the left buttock and left sacroiliac joint.  X-rays were negative.  The impression was contusion of the left buttock.  In October and November 1974, the Veteran was seen with complaints of low back pain and paravertebral spasms in the lumbar spine, and referred to physical therapy.  In May 1976, he complained of pain in the right leg and lumbar region.  On evaluation he was normal.  The assessments were shin splints and lumbosacral strain.  

On a military medical history report dated in May 1977, the Veteran reported a history of asthma, shortness of breath, chronic cough, cramps in his legs, recurrent back pain, "trick" or locked knee, and neuritis.  In a summary, a physician elaborated there was an ache in the right hip with a change in walking, slight asthma with shortness of breath and cough, and injury to the legs in 1973 with leg cramps.  At that same time in May 1977, the Veteran underwent a separation physical examination that showed he was clinically normal except for a scar on the left eyebrow and on the back.  A chest X-ray was negative.  

After service, VA outpatient records dated from 1996 to 2006 showed that the Veteran was seen with a history of asthma and treated for asthma flares.  In May 1996, it was noted that the Veteran wished to explore a service connection claim because his asthma began in the military (per the Veteran's report).  In June 2000, he underwent an electromyography (EMG) of the right leg and bilateral paraspinal muscles from L3 through S1, to determine the presence of peripheral neuropathy; the study was normal.  In June 2001, the Veteran reported that he often awakened to leg pain.  In January 2005, he complained of bilateral knee pain (left worse than right) and low back pain that radiated into his leg.  The assessments included knee pain and spinal stenosis with radiation.  In October 2005, he complained of twisting his left ankle a week previously, and the impression was ligamental strain.  

In his initial application for VA benefits in January 1997, the Veteran asserted that he had had asthma beginning in 1973 and a knee injury (he did not specify whether it was the right or left knee) in 1973.  The Veteran's mother indicated in a statement received in June 1997 that the Veteran had been complaining of a backache since he had been out of the service, and that as the Veteran grew older his asthma seemed to worsen.  In relation to an application to reopen his claim in April 2006, the Veteran indicated on a medical release form that he had been treated at the VA for a back injury, left hip injury, left and right knee injury, asthma, and left leg injury for the period from the 1980s to the present.  

III.  Current Claims to Reopen

As the unappealed rating decisions in September 2006 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims was received in April 2009, the current regulatory definition of new and material evidence applies.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

The additional pertinent evidence presented since the rating decision in September 2006 includes VA records, records from the Social Security Administration, and statements of the Veteran.

IV.  Analysis

With regard to the application to reopen a claim of service connection for a back disability, the additional records from the VA and Social Security Administration document that low back pain appeared on the problem list at VA in October 2006.  A February 2008 VA MRI of the lumbar spine showed disc and facet degenerative changes at L5-S1.  In February 2009, a VA outpatient record indicates that the Veteran's back pain was stable.  At the time of a VA examination in June 2010, the Veteran reported that he had injured his lower back after a hard landing from a parachute jump in service.  The diagnosis was degenerative disc disease of the lumbar spine with left radicular symptoms (which the examiner found not to be related to service, although in the rationale provided there was no mention of the alleged parachuting injury and how such an injury may impact the lower spine over time).  Social Security Administration records include VA treatment records on which the Veteran asserted injuries, particularly with regard to a knee, while paratrooping.  In statements, the Veteran maintains that his current back disability was related to his period of service, including injury therein attributable to a parachute jump.  In his April 2009 statement to reopen his claim, he asserted that his condition started during service and continued to the present.  

The foregoing evidence is new and material because it relates to the unestablished fact necessary to substantiate that a back disability appears to be chronic from the time of service.  Notwithstanding the VA examiner's conclusion that discounted a connection to service (for which questionable rationale was provided, as earlier noted), the evidence appears to link the Veteran's current low back disability to a specific incident during service.  The RO did not previously consider the alleged parachuting injury during service as the onset of the current back disability and the Veteran's claims of a continued back problem since service.  To that end, it is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As this evidence is new and material, the claim of service connection for a back disability is reopened.

With regard to the application to reopen a claim of service connection for asthma, the additional records from the VA and Social Security Administration document that the Veteran underwent a disability determination physical examination for Social Security purposes in February 2000, at which time he reported he had had asthma that began in childhood, got better for a while, and now had a recurrence.  The impression included extrinsic asthma, moderately severe, requiring medication for control.  He was diagnosed at the VA in August 2000 with asthmatic bronchitis, and asthma appeared on VA's problem list in April 2001.  On a VA outpatient record in January 2009, the Veteran reported that his asthma was longstanding, since he left the military.  Another VA outpatient record in January 2009 indicates that the underlying cause of an asthma exacerbation was not determined although it could be due to an allergen.  In statements, the Veteran maintains that his current asthma was related to his period of service.  In his April 2009 statement to reopen his claim, he asserted that his condition started during service and continued to the present.  

The foregoing evidence received since the September 2006 rating decision is new and material because it relates to the unestablished fact necessary to substantiate that asthma is present, longstanding, and apparently chronic from the time of service.  It is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Justus, 3 Vet. App. at 513.  As this evidence is new and material, the claim of service connection for asthma is reopened. 

With regard to the application to reopen a claim of service connection for bilateral knee disabilities, the additional records from the VA and Social Security Administration document that on VA outpatient records in June and July 1998 the Veteran was seen for a non-displaced fracture of the right tibial plateau after his knee gave way and he fell.  A November 1998 VA outpatient record indicates the Veteran's report of right knee pain secondary to an old paratrooping injury with a recent re-injury resulting in a hairline fracture of the proximal tibia.  A March 1999 VA X-ray of the right knee showed minimal anterior compartment disease, with the fracture in the proximal tibia invisible at that time.  In a May 1999 VA outpatient record, the Veteran reported right knee pain ever since a paratrooping injury in 1973.  In a July 1999 VA outpatient record, he reported that his initial right knee injury occurred during a paratrooping incident, after which he experienced occasional locking and slipping.  In statements, the Veteran maintains that he has current bilateral knee disabilities related to his period of service.  In his April 2009 statement to reopen his claim, he asserted that his condition started during service and continued to the present.  

The foregoing evidence received since the September 2006 rating decision is new and material because it relates to the unestablished fact necessary to substantiate that disabilities of the knees are present and may be related to service.  In particular, the Veteran has asserted that he was a paratrooper during service and sustained injury from such an activity, which affected his knee joints, and that he has had continued problems with his knees since then.  This allegation was not considered previously by the RO.  It is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Justus, 3 Vet. App. at 513.  As this evidence is new and material, the claim of service connection for bilateral knee disabilities is reopened.  

With regard to the application to reopen claims of service connection for a left hip disability and a left leg disability, the additional records from the VA and Social Security Administration document that the Veteran reported to have engaged in paratrooping in service that resulted in musculoskeletal injury.  Moreover, he underwent an EMG/NCV study at the VA in June 2008, after complaining of left lateral hip pain and tingling numbness extending down the lateral aspect of the left thigh with occasional tingling numbness or dysesthesias in the left foot.  The results of the study were abnormal, showing evidence of an active multi-level lumbosacral polyradiculopathy involving at least the L4-S1 levels.  A VA examiner in June 2010 diagnosed degenerative disc disease of the lumbar spine with left radicular symptoms (although objective neurological findings were not in evidence on the physical examination at that time).  In his April 2009 statement to reopen his claim, the Veteran asserted that his left hip and left leg conditions began during service and continued to the present.

The foregoing evidence received since the September 2006 rating decision is new and material because it relates to the unestablished fact necessary to substantiate that disabilities affecting the left hip and left leg are present (which was the basis for the prior denial) and may be related to service.  In particular, the Veteran has asserted that he was a paratrooper in service and sustained injury, including a low back injury, from such an activity.  Recent VA records indicate the presence of lumbosacral polyradiculopathy.  The Veteran's allegations and the current findings of left lower extremity disability were not considered previously by the RO.  It is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Justus, 3 Vet. App. at 513.  As this evidence is new and material, the claims of service connection for left hip and left knee disabilities are reopened. 

In sum, the additional evidence raises the reasonable possibility of substantiating the Veteran's claims.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  As stated, the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and that it is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran's current claimed disabilities are related to his period of service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claims. 

As the evidence is new and material, the claims of service connection for a back disability, asthma, bilateral knee disabilities, a left hip disability, and a left leg disability are reopened. 


ORDER

The claims of service connection for back disability, for asthma, for bilateral knee disabilities, for left hip disability, and for left leg disability have been reopened.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 


REMAND

Before considering the claims of service connection for back disability, asthma, bilateral knee disabilities, a left hip disability, and a left leg disability on the merits, under the duty to assist additional evidentiary development is needed because the evidence of record is insufficient to decide the claims. 

In particular, VA examinations are needed to determine whether the current claimed disabilities are related to the Veteran's period of service.  While the Veteran has previously been examined in June 2010 in regard to the back disability claim, it is noted that the examiner's conclusions appear to be based on inadequate rationale.  For example, the examiner specifically listed the occasions during service in 1973 and 1974 when the Veteran was seen and diagnosed with a back disability, but the examiner did not appear to consider that the Veteran was later examined in May 1976 and diagnosed with lumbosacral strain.  Also, the examiner recognized the Veteran's post-service occupations as major contributing factors for the development of the current low back disability but did not address whether his parachuting activities in service may have had any impact on his current back presentation.  In fact, there was no mention of an alleged parachuting injury and how such an injury might affect the lower spine condition over time

Moreover, the RO should request additional VA records for association with the claims files.  There is some ambiguity over whether all available records have been obtained.  For example, the Veteran has claimed, in a medical release form received in April 2009, that he was treated at the Durham VAMC from 1977 to the present.  In January 2010, the RO contacted Durham VA Medical Center (VAMC) and was informed that the Veteran was initially seen at that facility in August 1988.  That would corroborate the Veteran's earlier statement, on an April 2006 medical release form, that he had been treated at the Durham VAMC from the 1980s to the present.  However, the earliest records in the file from Durham VAMC are dated from 1998, and those records were contained in the files that were received from the Social Security Administration in November 2010.  In contacts with the Veteran in May 2010 and June 2010, the RO was informed of treatment at other VA facilities (i.e., Richmond VAMC in 1982 and Bronx VAMC in 1988).  A search for records at those facilities was fruitless, but it is not certain whether it included a search of archival treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request copies of records that have not already been obtained pertaining to the Veteran's treatment of his back, asthma, knees, left hip, and left leg from the Durham VAMC beginning in 1977, the Richmond VAMC in 1982, and the Bronx VAMC in 1988, with particular emphasis on determining whether any records may have been archived.  If the records cannot be obtained, the RO should ensure that its attempts to locate any records are documented in the file and the Veteran is notified of the unavailability of any records. 

2.  Schedule the Veteran for a VA pulmonary examination to determine whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed asthma is related to an injury, disease, or event in service.  The claims folder should be made available to the examiner for review.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record, to specifically include service treatment records.

3.  Schedule the Veteran for a VA orthopedic and neurological examination to determine whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed back disability, bilateral knee disabilities, left hip disability, and left leg disability are related to an injury, disease, or event in service.  The claims folder should be made available to the examiner for review.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record, to specifically include service treatment records.  The examiner should also comment on the impact, if any, of parachuting activities in service.

4.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that they are responsive to the posed questions.

5.  After the development requested above has been completed, adjudicate the claims of service connection for a back disability, asthma, bilateral knee disabilities, a left hip disability, and a left leg disability.  If any benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


